HAL P. DEKLE, Judge.
This cause came on to be heard before me upon a Stipulation for Judgment entered into on April 28, 1959 by the attorney for the plaintiff and the attorney for the defendant, which is set forth below —
In order to amicably settle matters in the above styled cause, Stanley M. Brody as attorney for the plaintiff, with the consent of the plaintiff, and John Gale as attorney for the defendant, with the consent of the defendant, have agreed and stipulated that thé above and foregoing matter upon which a *98suit has been brought in the civil court of record in and for Dade County, case #59-1626, be settled upon the following basis:
1. That the defendant shall pay the sum of $1,185.10 to the plaintiff, which sum shall include the present balance due the plaintiff in the amount of $1,168.10, plus $17 court and suit costs of the action instituted herein.
2. That the defendant shall send the weekly sum of $35 starting on May 5, 1959 to Stanley M. Brody, attorney for the plaintiff, practicing law at 350 Lincoln Road Bldg., Miami Beach, Fla., until said amount of $1,185.10 shall be paid off. That such payments shall be made each and every week on Tuesday to the offices as noted hereinabove.
3. That in the event the defendant misses a payment or any payments herein, a final judgment shall enter instanter against the defendant for the balance due at the time said payment or payments were not made to Stanley M. Brody, attorney for the plaintiff.
4. That at the time the defendant makes full payment in the amount of $1,185.10 in complete settlement of the suit filed in the civil court of record, an order of dismissal shall be entered by this court with prejudice to the plaintiff.
The court being duly advised in the premises, it is ordered and adjudged that the Stipulation for Judgment filed herein by the parties is hereby approved by the court.